Title: From Alexander Hamilton to Joseph Elliott, 24 May 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir,
            New York May 24. 1799
          
          I have heretofore written you several letters sometimes addressed to you by name and sometimes by the description of the Commanding Officer at Fort Mifflin to neither of which have I received any reply. I am of course altogether at a loss to account for this silence.
          This will be delivered in a manner which will ascertain its delivery. You will reply to it by the bearer; explaining the cause of the past silence
          with consideration I am Sir Your obed Servt.
          
            Alex Hamilton
          
          Capt. Elliot
        